2. Public passenger transport services by rail and road (vote)
- Report: Meijer
- Before the vote on Amendment 66:
(DE) Mr President, the oral amendment is in the name of Mr Piecyk and on behalf of the Socialist Group in the European Parliament. Referring to the English text, which reads, 'operator shall be required to perform a major part', the term 'major part' is to be replaced by 'a substantial part'. This is a minor alteration, but one that can help us achieve a compromise between the Council, the Commission and this House following the unofficial trilogue.
(IT) Mr President, we cannot accept this oral amendment because it radically alters the sense of the compromise reached within the informal trialogue. I therefore ask my colleagues to rise.
(Parliament rejected the oral amendment)
(DE) Mr President, since this oral amendment was not adopted, I would like to ask that, when voting on Amendment 66, we should vote on the English text, since the German and French versions do not adequately express certain nuances. I therefore move that we vote on the English wording and that the translations be reviewed later on.
If there is no objection, the authentic text will be the English version.
rapporteur. - (NL) Mr President, had I been given the speaking time I had requested before Amendment 67 was put to the vote, this could have cleared up a misunderstanding.
During the negotiations between 12 and 24 April, agreement was reached with the German Presidency of the Council about the prospective use, in Amendments 66 and 67, of the word 'significant' as a condition for subcontracting. The presidency offered the term 'substantial' by way of an alternative, but the two largest groups eventually had no need for it. They later decided, without consulting the rapporteur, to insert the word 'major' in the amendments jointly tabled by six groups.
Although I agree with the substance of it, I have always warned that this does not form part of a closed compromise and that, in theory, it could make a third reading necessary. Since the Christian Democrats and Social Democrats appeared certain that they could win the Council, and particularly Germany, the latter being its principal opponent, over to this amendment, I was happy to go along with them. I now gather that they have been criticised for enforcing this, given the fact that so many people have disagreed with a vote on an oral amendment in which they would like to take all of this back.
- Before the vote on Amendments 49 and 67:
(DE) Mr President, here, too, I should like, on behalf of Mr Piecyk, to move that the English wording 'shall be required to perform the major part' be replaced by 'a substantial part'.
(Parliament rejected the oral amendment)
(DE) Mr President, since this oral amendment was not adopted, I would like to take this opportunity to ask that, when voting on Amendment 67, too, we should vote on the English text in view of the problems already referred to with the German and French translations.